To:          corphelp[corphelp@DOS.MyFlorida.com]
From:        Case  9:18-cv-80176-BB Document 144-8 Entered on FLSD Docket 04/15/2019 Page 1 of 1
             dex561@aol.com
Sent:        Mon 06/07/2015 8:14:37 PM
Subject:     Re: articles of incorporation

Hi,

So if I wanted to find out how shares of an LLC was divided I could only get that from the company itself? What if the
director of the company passed away and I can't find any paperwork in his belongings that show who owned what. There is
no public database that keeps a record of it?

Thank you,
Steve


Sent from my iPad

On Jul 6, 2015, at 2:11 PM, corphelp <corphelp@DOS.MyFlorida.com> wrote:


       Good Afternoon,

       We apologize for the delay in responding to your email.

       The Division of Corporations does not monitor the members of an LLC. The names and addresses of the members of
       a Florida LLC are an internal matter.

       The only information our office would have available for this entity can be found on our www.sunbiz.org website.

       Thank You,
       Freta Kinsey
       Division of Corporations

       From: dex561@aol.com [mailto:dex561@aol.com]
       Sent: Friday, July 03, 2015 2:51 AM
       To: corphelp
       Subject: articles of incorporation

       Hi,

       I am trying to find out if W&K INFO DEFENSE RESEARCH LLC
       had any partners or was David Kleiman originally the only owner?
       Any help would be much appreciated.

       Thank you,
       Steve

           The Department of State is committed to excellence.
             Please take our Customer Satisfaction Survey.
